Title: From George Washington to John Page, 3 October 1777
From: Washington, George
To: Page, John



Dr Sir
Head Qrs 20 Miles from Philadelpha Octr 3d 1777

I was this morning honoured with your favor of the 19th Ulto and am much obliged by your kind wishes for my success and happiness. It has not been in my power, on account of our situation and the various—important concerns of the Army, to transmit more frequent intelligence, than I have, to my Southern Friends, and I should be happy, if Things are in such a Train at this time, as would give them

pleasure—But they are not. On the 27th I wrote Genl Nelson fully of their State, and make no doubt he will have advised you of the same before this comes to hand. If he has not, I must beg leave to refer you to him, and will add, that since that period no favourable change has taken place—Though, I trust, under the smiles of Providence, one soon will. The Enemy are still in possession of the City, and by some means, not well understood, the Delaware Frigate has fallen into their hands. It gives me pleasure, while I am mentioning our misfortunes here, to inform you, that our Affairs at the Northward have a more prosperous aspect. The Accounts from thence are not so late nor so accurately stated as I could wish; Yet they afford strong hopes, that we shall do well. You have them in the inclosed paper, which contains the latest.
You may rest assured, that I shall pay every attention to your request, and that if any movements of the Enemy should indicate a Southern expedition, I shall give you the earliest notice. At present, their Object is so fixed, that I think One is not to be apprehended in any short time; However I would recommend, every useful improvement and regulation to be adopted, for placing the Militia upon the most re[s]pectable footing, As Virginia in the Course of the War, may be invaded in turn. I do not mean by this, that the militia lately embod[ie]d should be continued.
Captn Pierce delivered me the Governor’s Letter two or three days ago—I shall chearfully inform him of any interesting intelligence, that he may transmit it. I have the Honor to be with great respect & esteem Sir Yr Most Obedt Sert.
